Citation Nr: 1143113	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  07-28 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from August 15, 1974 to September 9, 1974.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2006 rating decision. 

In August 2010, the Board reopened the Veteran's claim and remanded it for additional development.


FINDINGS OF FACT

1.  The Veteran's enlistment physical did not show any left knee defects, and the Veteran is presumed to have been in sound condition at entry into service. 

2.  The evidence clearly and unmistakably shows that the Veteran had a left knee condition which existed prior to service.

3.  The Veteran's left knee became more symptomatic during his month in service, but the evidence clearly and unmistakably shows that the Veteran's left knee was not permanently aggravated by service beyond the natural progression of the disability.


CONCLUSION OF LAW

Criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306(a) (2011).
 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

The law provides that a Veteran who served for six months or more during peacetime after December 31, 1946, shall be presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. § 1132. 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1132, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).

Does the presumption of soundness attach

The starting point in the determination of whether the presumption of soundness attaches is the finding of an entrance examination noting no physical defects, and evidence showing that the Veteran suffered from an injury or disease in service.  If this is found, VA must then address both the preexistence prong and the aggravation prong (lack of aggravation), both of which must be proven by clear and unmistakable evidence to rebut the presumption.

In this case, the Veteran is seeking entitlement to service connection for left knee internal derangement with degenerative joint disease (which will hereinafter be referred to as a "left knee disability").  

As noted, the first inquiry is whether there was evidence that a left knee disability existed at enlistment.  In this case, the Veteran enlisted in the military in August 1974.  Service treatment records show that a month prior to enlistment, the Veteran underwent an enlistment physical at which his lower extremities were found to be normal.  The Veteran also specifically denied having then, or having ever had, any knee problems on a medical history survey completed in conjunction with the enlistment physical.

As such, the Veteran is presumed to have been in sound condition at time of entry, and the Board must determine whether evidence clearly and unmistakably shows that the Veteran's left knee disability existed prior to service; and, if so, whether it was permanently aggravated by service.  

Did the Veteran have a left knee condition which pre-existed service

In this case, the Board finds that the evidence clearly and unmistakably shows the pre-service existence of a left knee disability.

Service treatment records indicate that the Veteran began basic training on August 14, 1974 and that within a few days he reported for his initial recruit screening physical examination complaining of left knee pain that was exacerbated by marching, prolonged standing, and physical training activities.  A record from August 22, 1974 shows that the Veteran presented with pain in his left knee which he reported was "post old trauma."  The medical officer explained that the Veteran had injured his left knee prior to service in a motorcycle accident.  It was noted that the Veteran had experienced difficulty with prolonged standing while hitchhiking and now was having increased pain with marching.  On examination, the Veteran had trace effusion, ligaments were intact, McMurray's sign was positive and there was medial joint line tenderness.  The impression of the medical officer was that the Veteran had internal derangement of the left knee which had existed prior to service and was most likely a torn medial meniscus.  

Slightly more than a week later, the Veteran was called before a medical board, and it was recommended that he be discharged from the Navy.  The Medical Board concluded that the Veteran had internal derangement in his left knee which existed prior to service; they found that the Veteran did not meet the minimum standards for enlistment at time of entry; and they also found that the Veteran did not have any physical disability that was incurred in, or aggravated by, active military service.  Additionally, a notation was made in the report that the Veteran had been informed of the contents of the Medical Board's report and he did not desire to submit a statement in rebuttal.

Moreover, there is also a statement signed by the Veteran indicating that he had been informed of the findings and recommendations of the Medical Board, but he did not desire to file any rebuttal.

The Veteran was discharged September 9, 1974, less than a month after he enlisted.  Following service, the Veteran did not pursue VA benefits for multiple decades, during which time he worked for 16 years doing heavy labor in the oil fields.  Finally, in March 1998, the Veteran filed for service connection for a left knee disability.

While it was clearly noted in the Veteran's service treatment records that he had been involved in a motorcycle accident prior to service, the Veteran vehemently denies ever having been in a motorcycle accident.  To this end, the Veteran has argued that the medical officers who examined him in service were simply searching for a reason not to find his knee problems related to service.  The Veteran has also denied having ever read the statement that he signed, testifying that he was young and was just doing as he was told.  

In September 2007, the Veteran's mother wrote a letter indicating that the prior to the Veteran joining the Navy in August 1974 he had never exhibited any indication of a knee injury, and he had not received any medical treatment for any condition involving his knees.  She added that prior to enlistment, the Veteran had lived in her house.

The Veteran has also asserted in a number of VA treatment records that his left knee disability dated to his time in service.  For example, in January 1998, the Veteran presented for treatment indicating that he had experienced left knee instability since his military days.

In April 2002, the Veteran was again seen by VA, at which time he reported that his left knee injury started back in the navy in 1974 when he was marching.  The Veteran reported several episodes since then in which his knee dislocated.

In September 2002, the Veteran presented for treatment reporting chronic left knee pain.  An MRI showed a torn anterior cruciate ligament (ACL) in his left knee.  The Veteran dated the injury to Boot Camp when he used to have to dig in his heels when marching.

Later in September 2002, the Veteran reported that he had a history of his left knee dislocating off and on since 1974.

A VA treatment record from December 2002 indicated that the Veteran had a history of a torn anterior cruciate ligament (ACL) in his left knee, and he had a remote history of significant alcohol abuse.

In February 2008, the Veteran underwent a VA examination.  The examiner noted that the Veteran had been discharged from service after less than a month, and that it was noted at that time that the Veteran had been involved in a motor vehicle accident several years before service.  It was also noted that there was no mention of knee trauma while in service.  The Veteran reported that he had a sudden onset of pain in his left knee while in basic training with marching, and that he dislocated his left knee twice during basic training, which he reportedly put back into place himself.  The Veteran alleged that he had been told by the medics that he needed an operation.  The Veteran reported that following service, he worked for 16 years in the oil fields, during which time his knee "went out" approximately 1-2 times each year.  The Veteran reported that in March 2002 he was standing on a ladder when it moved away and flipped, causing him to blow out his knee.  The examiner found that the Veteran had internal derangement in his left knee and mild degenerative joint disease.  The examiner noted that the Veteran had a back disability stemming from an oilfield accident in 1990 and had not worked since.  The examiner concluded that the Veteran's left knee disability was neither caused by nor the result of his military service, reasoning that the Veteran had a motorcycle accident several years prior to enlistment.  

In December 2008, the Veteran testified at a hearing before the Board.  He asserted that he had never been in a motorcycle accident of any kind, and it was his impression that the medical officer who had met with him in service was merely searching for a pre-existing knee problem.  The Veteran maintained that he never actually went before a Medical Board, and only signed the statement acknowledging the Medical Board's findings in order to complete the discharge process.  He also denied receiving any knee treatment for many years after service, asserting that he would wrap his knee with ice himself as needed.

In September 2010, the Veteran underwent a second VA examination.  The examiner concluded that it was less likely than not that his current left knee pain was caused by or otherwise the result of the Veteran's military service.  The examiner reasoned that the Veteran's motorcycle accident caused much of his distress while in the military.  The examiner stated that he did not believe that the Veteran's knee was worsened beyond the natural progression while in the military.  The examiner stated  that the Veteran had developed "mild" degenerative joint disease in his left knee which appeared to be consistent with age. 

As noted above, first issue that must be addressed is whether the evidence clearly and unmistakably shows that the Veteran had a left knee disability which existed prior to service.  The Board concludes that it does.  

The evidence that was recorded while the Veteran was in service clearly documents the fact that he was involved in a motorcycle accident before enlistment.  The Veteran then freely signed a statement acknowledging the accuracy of the findings of the Physical Evaluation Board.  

38 C.F.R. § 3.304(b)(3) provides that a signed statement by a veteran relating to the origin, or incurrence of any disease or injury made in service if against his own interest is of no force and effect if other data do not establish the fact.  However, this paragraph must be read in conjunction with the entirety of 38 C.F.R. § 3.304.  Moreover, the law draws a distinction between "signed statements" against interest, and a contemporaneous report to a doctor.  Specifically, 38 C.F.R. § 3.304(b)(3) is designed to prevent a service department from denying that a disability was incurred during service by obtaining a statement, possibly through coercion, from the serviceman relating to the origin or incurrence of the disability.  The regulation emphasizes that the determination of pre-service incurrence should not be made on the basis of medical judgment alone or medical history alone without regard to the basic character, origin, and development of the injury.  The decision "should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Moreover,  while 38 C.F.R. § 3.304(b)(3) clearly regulates "signed" statements by veterans, there is no evidence that the regulation intended oral statements to be excluded from consideration.   Furthermore, these types of "oral statements" made to doctors are inherently equally, if not more, reliable than some types of signed statements, as statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care.  

Additionally, lay testimony is considered competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  

Here, the Veteran, when first reporting for medical treatment for his left knee, referred to an "old" injury.  During the appointment, he also described having experienced difficulty standing while hitchhiking.  As such, it appears that the Veteran reported his knee problems and history in order to receive treatment; and thus his statements at that time are afforded great weight.  These statements were made contemporaneously with seeking treatment and were not advanced in pursuit of disability benefits.

The service treatment records clearly describe a pre-existing knee condition, a medical board conducted contemporaneously with the Veteran's time in service found that the Veteran's knee disability pre-existed service, and no evidence presented contemporaneously with service, or even in the decade following service, challenged this conclusion in any way.

Following service, no evidence was presented contesting this conclusion for several decades while the Veteran worked doing heavy physical labor.  Only when the Veteran filed a claim seeking VA benefits did any arguments get presented questioning the in-service findings.  

The Board has given significant consideration to the evidence which has been submitted, but ultimately concludes that the evidence clearly and unmistakably show a pre-existing knee condition.  In-service records clearly describe an old knee injury, as well as a motorcycle accident.  Moreover, this finding provided the basis for a Medical Evaluation Board to find the Veteran not qualified for service, and the Veteran acknowledged at that time that he had reviewed the findings of the Medical Evaluation Board but did not disagree.  Furthermore, following service, the Veteran was able to work for a number of years performing physical labor without receiving any medical treatment for his left knee.  

The Veteran and his mother have presented arguments attempting to refute the service treatment records.  To this end, the Veteran and his mother are competent to report symptoms that are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the lay statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
Having reviewed the evidence, the Board does not waiver from its belief in the accuracy of the evidence contemporaneously received during service.  That the Veteran was in a motorcycle accident prior to service was well-documented in the service treatment records, and the only evidence suggesting that these records are not accurate was provided in an effort to receive government benefits.  Conversely, the evidence that has been offered to refute the conclusion that the Veteran did not have a pre-existing knee disability was offered many years after the Veteran separated from service, and was advanced in an effort to obtain disability benefits.  

The Veteran's mother indicated that the Veteran resided at home until enlistment, and she did not recall any knee injury.  However, the fact of the matter is that she may not have been aware of a knee injury or accident, as only the Veteran can fully know what events occurred in his life.  Yet, while the Veteran repeatedly argues that he did not have a knee injury that existed prior to service, when he first sought treatment in service, he reported an old injury.  Moreover, in the records which followed service, the Veteran repeatedly attributed his knee condition to service, even after he clearly injured his knee when a ladder fell out from under him.  As such, the Board simply does not find the Veteran's statements to be sufficiently credible to refute the information that was clearly documented in the service treatment records, and which he acknowledged as accurate prior to seeking VA benefits.  

As such, the Board concludes that the Veteran's left knee disability clearly and unmistakably existed prior to his enlistment in service.  

Was the Veteran's pre-existing knee aggravated during military service 

The final question that must be answered is whether the evidence shows that the Veteran's left knee disability which existed prior to service underwent a permanent increase in severity during service, and if so whether the increase was beyond the natural progression of the disability. 

As noted, a aggravation may not be conceded where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  

The Board is aware of the Veteran's repeated assertions that his knee disability began in service, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his left knee disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The Veteran is, as a lay person, considered competent to report what comes to him through his senses, and to this end, the Veteran can report that his left knee has remained symptomatic since service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
In this case, while the Veteran has repeatedly attributed his left knee condition to his military service, the fact remains that he even made such an assertion when seeking treatment for a torn ACL in his left knee which occurred many years after service (in approximately 2002) when a ladder his was standing on fell out from underneath him.  This statement is a clear example of the Veteran's lack of objectivity when it comes to his left knee as it appears that he reflexively relates any left knee symptom to his time in military service.
 
Given this finding, the Board concludes that the Veteran's statements alone are not sufficiently credible to establish that his left knee disability was permanently aggravated during his military service.

A review of the evidence does suggest that the Veteran's left knee became symptomatic during his brief period in service, as the service treatment records do reflect that the Veteran sought medical treatment for pain in his left knee following marching.  However, the mere increase in symptoms during service is insufficient to warrant service connection.  Rather, the evidence must show that the disability permanently increased in severity, and even then, that the permanent increase was not due to the natural progression of the disability.  The Board acknowledges that the Burden is on VA to rebut the presumption of a disability that existed prior to service was permanently worsened by a Veteran's military service, and that such worsening was beyond the natural progression of the condition.  However, in this case, the evidence does not show that the condition of the Veteran's left knee permanently increased in severity during his time in service. 

The fact remains that following service, the Veteran was able to work for 16 years doing heavy labor, and he only stopped doing this laborious work after injuring his back.  

Service treatment records do not show permanent aggravation occurred.  In fact, the Medical Evaluation Board concluded specifically that the Veteran's left knee disability existed prior to service, but was not aggravated by service.  

Several medical opinions have also been obtained addressing the question of whether the Veteran's left knee disability was permanently aggravated during his month on active duty.  

At a VA examination in February 2008, the examiner observed that there was no mention of any trauma while in service and that the Veteran worked for 16 years after service in oilfields performing heavy manual labor.  The examiner also pointed out that the Veteran had a documented injury to his left knee in 2002 when a ladder slipped which resulted in a torn ACL.  The examiner found that the Veteran's left knee disability was not permanently aggravated by service.  In fact, the examiner explained that the knee disability shown by the June 2004 knee films (which showed mild degenerative joint disease) were attributable to the Veteran's pre-service injury, to years of manual labor after service and to his 2002 knee injury.  This opinion was formulated after a review of the Veteran's claims file and a discussion with the Veteran.  It is clear the examiner had a good understanding of the Veteran's contentions.  Nevertheless, the examiner stated that the was no evidence which would allow him to attribute the Veteran's mild, age appropriate finding to any service related activity.  The examiner's opinion was not equivocal or speculative.  Rather, it was affirmative and  conclusive and left no doubt that his opinion was that there was no permanent aggravation of the Veteran's left knee while in service.

A second medical opinion of record was obtained in September 2010.  A VA examiner concluded that it was less likely than not that the Veteran's current left knee pain was caused by or otherwise the result of the Veteran's military service.  The examiner reasoned that the Veteran's motorcycle accident caused much of his distress while in the military.  The examiner stated that he did not believe that the Veteran's knee was worsened beyond the natural progression while in the military.  The examiner stated  that the Veteran had developed "mild" degenerative joint disease in his left knee which appeared to be consistent with age. 

This opinion also was conclusive and left no doubt that the examiner felt that the Veteran's left knee disability had not been permanently aggravated by his military service.

The Board acknowledges that the finding of the Medical Evaluation Board alone might not be sufficient to clearly and unmistakably rebut the presumption of aggravation, as no rationale was provided.  However, when taken in its totality, the evidence overwhelmingly rebuts the presumption of aggravation.  

As described, the only evidence supporting the Veteran's claim that his knee was permanently aggravated was his own testimony.  However, the Board has found this insufficiently credible to establish aggravation occurred.  

The fact remains that the doctors who examined the Veteran in service did not find his left knee to have been permanently aggravated, and the Veteran did not receive any post-service knee treatment for many years, during which time he was able to work in an industry requiring heaving  labor.  Moreover, both medical opinions of record unequivocally concluded that there was no permanent aggravation in service.

Therefore, the Board is satisfied that the evidence clearly and unmistakably shows that the Veteran's left knee disability was not permanently aggravated during military service. 

As such, the criteria for service connection have not been met, and the Veteran's claim is denied.




II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in September 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have the Veteran's service treatment records.  Additionally, the Veteran testified at a hearing before the Board.  The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

Service connection for a left knee disability is denied.


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


